Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

	In interpreting the claims, in light of specification and the terminal disclaimer filed on 4/14/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
	The following is an examiner's statement of reasons for allowance: The prior art singly or in combination does not teach “downloading the resource from the resource location to the second computing device of the sharing participant; and uploading the resource from the second computing device of the sharing participant to the first computing device of the requesting participant, wherein: the downloading and the uploading occur simultaneously, such that the resource downloaded to the second computing device of the sharing participant beings uploading to the first computing device of the requesting participant prior to the entire resource being downloaded to the second computing device of the sharing participant”.

The prior art does not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
	Claims 1-20 are allowed.
 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272- 1563. The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates can be reached on (571) 272 3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458